Dissenting Opinion by
Me. Justice Benjamin R. Jones:
I dissent from the conclusion reached by a majority of this Court that the Governor of the Commonwealth lacked the power to remove Clarence P. Bowers as a member of the Pennsylvania Labor Belations Board. The basis of my dissent is that the statute which created the Pennsylvania Labor Belations Board does not reveal any legislative intent that a member of the Pennsylvania Labor Belations Board shall not be subject to removal at the pleasure of the Governor.
This appeal presents a narrow, but highly important,1 question: whether the Governor of the Commonwealth has the power, at Ms pleasure, to remove from office a member of the Pennsylvania Labor Belations Board?
On June 20, 1955, Clarence P. Bowers was appointed by the then Governor, George M. Leader, to membership on the Pennsylvania Labor Belations Board “with the advice and consent of two-thirds of all the *560members of the Senate”.2 The term to which Bowers was appointed did not expire until June 2, 1959. On November 8, 1957, Governor Leader notified Bowers that he was removed forthwith from his office.
Bowers then instituted a mandamus action in the Court of Common Pleas of Dauphin County against the Pennsylvania Labor Relations Board (herein called Board), the two remaining members of said Board, the Secretary of Labor and Industry, the Auditor General and the State .Treasurer to compel them to recognize him as a member of said Board and to pay him the salary attached to that office. Preliminary objections filed on defendants’ behalf were dismissed. An answer, inclusive of new matter, and a reply thereto having been filed, the parties were heard, by agreement, before the court without a jury; after hearing, the court below entered judgment in favor of Bowers and against the defendants. Prom the entry of that judgment this appeal was taken.
Bowers’ status as a “public officer” is beyond question (Smiley v. Heyburn, 389 Pa. 594, 133 A. 2d 806) and the power of the Governor, at will, to remove Bowers from his office must arise, if at all, from the second sentence of Article YI, §4 of the Pennsylvania Constitution which Article reads as follows: “All officers shall hold their offices on the condition that they behave themselves well while in office, and shall be removed on conviction of misbehavior in office or of any infamous crime. Appointed officers, other than judges of the courts of record and the Superintendent of Pub-*561lie Instruction, may be removed at the pleasure of the power by which they shall have been appointed. All officers elected by the people, except Governor, Lieutenant Governor, members of the General Assembly and judges of the courts of record learned in the law, shall be removed by the Governor for reasonable cause, after due notice and full hearing, on the address of two-thirds of the Senate”. (Emphasis supplied).
Resolution of the present issue depends upon an interpretation of the language of this Article of the Constitution.3 All public officers are subject to removal for misconduct. Appointed officers, except judges of courts of recoi*d and the Superintendent of Public Instruction, are removable generally at the pleasure of the power which appointed them. Elected public officers are subject to removal by the Governor for cause upon the address of two-thirds of the Senate.
I am convinced that it was the intent of the Convention of 1873 which framed Article VI, §4, that all appointed public officers with the two named exceptions, were to be subject to removal at the pleasure of the appointing power. This conviction arises from an examination and study of the debates in and the action of the Convention of 1873:4 3 Debates, pp. 224-226 ; 5 De*562bates, pp. 373, 374, 375; 7 Debates, pp. 559-562, 782; 8 Debates, pp. 122-126; Buckalew, An Examination of the Constitution of Pennsylvania, pp. 184-186.5 The Convention’s approval of the second sentence of Article VI, §4, with its obvious understanding of all its implications, clearly indicates that the Convention intended that the appointing power have the right generally to remove all appointed officers at its pleasure.6
The construction and interpretation of the provisions of Article VI, §4 have been before this Court on numerous occasions. Unfortunately, some of our decisions appear to have resulted in some confusion and uncertainty, particularly in two areas: (1) the right of the legislature, if any, in the creation of non-constitutional or legislative offices, to restrict or limit the “appointing power” (which appoints the incumbents of *563such offices) in the removal of the incumbents of such offices without offending Article VI, §4; (2) assuming, arguendo, that the legislature has such right, the manner in which such legislative intent be shown. A reference to our prior decisions will illustrate the present state of the law in this field.
Houseman v. Commonwealth, 100 Pa. 222 — the first case which arose under Article VI, §4 — held that the term “officers” in Article VI, §4 included municipal, as well as state, officers and that an appointed municipal officer (a collector of delinquent taxes in Philadelphia and a nonconstitutional officer) was removable at the wil] and pleasure of the appointing power. Lane v. Commonwealth, 103 Pa. 481, upheld the right of the Governor to remove at his pleasure the recorder of Philadelphia (a nonconstitutional officer) who had been appointed by a previous Governor for a statutorily fixed term of ten years.
Bowman’s Case, 225 Pa. 364, 74 A. 203, involved the removal of an elected constitutional officer — a justice of the peace — by a statutorily authorized method and the sole question therein was whether such statutory provision was in conflict with the third sentence of Article VI, §4 dealing with elected officers. In holding invalid this statutory method of removal, the Court, venturing beyond the immediate issue, stated: “. . . for, though o tliers filling purely legislative offices may be without the constitutional provision as to removal, he [a justice of the peace] is clearly within it.” (p. 368). This judicial insinuation that the constitutional provision was inapplicable to the removal of certain legislative officers, i.e., officers in legislatively created offices, although dicta, has been construed as a determination or a ruling that, despite the provisions of Article VI, §4, the legislature has the right to create non-constitutional offices the incumbents of which are sub*564ject to removal only in the legislatively mandated manner.
In Seltzer v. Fertig, 237 Pa. 514, 85 A. 869, the power of a register of wills to remove an assistant clerk of the Orphans’ Court (a constitutional officer) at his pleasure was upheld and in Commonwealth ex rel. Lowell v. Hoyt, 254 Pa. 45, 98 A. 782 (a per curiam opinion), the power of county commissioners to remove at pleasure an inspector of weights and measures (a nonconstitutional officer) was upheld and the following language in the lower court’s opinion approved (p. 53) : “It is entirely settled that when the Constitution has declared the grounds or the mode of removal the legislature has no power to authorize removal for any other reason or in aivy other mode; it cannot provide additional causes, restrict or lessen the causes, or alter the method”. (Emphasis supplied). Hoyt is consonant with both the expressed intent of the framers of Article VI, §4 and the language thereof.
In Commonwealth ex rel. Vesneski v. Reid et al., 265 Pa. 328, 108 A. 829, a borough council had attempted to remove an elected 'burgess (a nonconstitutional officer) and we held that he could be removed only by the methods provided under Article VI, §4, relying on Commonwealth v. Weir, 165 Pa. 284, 30 A. 835.7 However, the Court then stated that a non-constitutional officer could be removed “by the legislature or under its authority in the manner provided by Constitution or statute .... (p. 333)” It will be noted that Vesneslci draws a distinction between the removal of appointed constitutional and appointed non-constitutional public officers. In Commonwealth ex rel. v. Likeley, 267 Pa. 310, 110 A. 167, we held that a city clerk (a non-constitutional officer) appointed by a city council *565for a fixed four year term was removable by council at its pleasure.
In Georges Township School Directors, 286 Pa. 129, 133 A. 223, certain taxpayers, proceeding under the provisions of the School Code of 1911, sought the removal of school directors (elected officers) in the court of common pleas. The sole issue was the constitutionality of the statute under which these proceedings were instituted. The school directors argued that they were subject to removal only if convicted of some misbehavior or crime and in the manner prescribed by Article VI, §4, and that the statutory provision providing another method of removal was invalid. The actual ruling in Georges was that the statutory provision in the School Code of 1911 was simply an amendment of a statute which antedated the Constitution of 1874 and was not in conflict therewith. The Court stated: “The constitutional method of removal must be resorted to, where applicable, for it is ‘exclusive and prohibitory of any other mode which the Legislature may deem better or more convenient’: Com. v. Benn, 284 Pa. 421, 428”. (p. 133), and, referring to appointive officers, the Court recognized that the appointing power had the right to remove at its pleasure those officers — state, county and municipal — which it had appointed. After distinguishing between constitutional officers (those which the Constitution expressly provides shall be chosen) and legislative or non-constitutional officers (those provided by acts of assembly, passed either before or after the Constitution), the Court then indicated there was a difference between such officers in the following respect: “But where no provision has been made by the legislature for the manner of removal of such an officer [that is, a non-constitutional officer] . . . then he must be deposed, if at all, in the way provided by the fundamental law. If, however, the position has been specifically provided for by the Con*566stitution itself, article VI, section 4, must control, if an attempt to dismiss from service is undertaken . . .” (p. 134). Yesneshi’s distinction in the manner of removal from office between the two classes of officers is thus reaffirmed in Georges.
Muir v. Madden, 286 Pa. 233, 133 A. 226 — decided nine days after Georges — involved the right of a board of school directors to remove the school board treasurer at their pleasure. Madden was named treasurer (an appointed and non-constitutional officer) for a term of one year under the provisions of the School Code of 1911. Within the year he was removed from his office without cause. The School Code provided for the removal of “officers, employees and appointees” only after due notice and after hearing, if demanded, and then only for certain specified causes. This Court held that Madden, despite the removal provision in the statute, was removable under Article VI, §4 by the appointing power, i.e., the school board, at its pleasure. The Court stated: “. . . so it cannot be doubted that article VI, section 4, of the 'Constitution, making such officers removable only at the pleasure of the appointing power, applies to [appointed officers] . . .”, relying on Commonwealth v. Sulzner, 198 Pa. 502, 48 A. 476.
In Milford Township Supervisors’ Removal, 291 Pa. 46, 139 A. 623, certain taxpayers petitioned the quarter sessions court of Somerset County, under the General Township Act of 1917, to declare vacant the offices of township supervisors (elected non-constitutional officers) because of certain alleged derelictions of duty on the part of the supervisors. The lower court held that the . removal provision of the Township Act was invalid because it conflicted with the provisions of Article VI, §4. On appeal, this Court reversed the court below on the ground that the removal provision in the Township Act was simply an implementation of the constitutional authority of removal for-misconduct un-
*567der the first sentence of Article VI, §4. However, the Court — for the first time — stated that the provisions of Article XII, §1 acted as a limitation on the provisions of Article VI, §4. The pertinent portion of Article XII, §1 provides: “All officers, whose selection is not provided for in this Constitution, shall be elected or appointed as may be directed by law:”8 The Court in this connection said “A necessary implication from this provision — and indeed, also, from the legislature’s supreme power to legislate on all subjects not constitutionally inhibited [citing cases], — is that it [the legislature] had the right to provide that their election or appointment should be for a definite or an indefinite term, absolutely or conditionally .... It follows, if a fair construction of the statute, providing for their election or appointment, results in the conclusion that, under it, they were only intended to be conditionally elected for a specified term, that effect must be given to the legislative intent, notwithstanding the provisions of Article VI, section 4, for not otherwise can they ‘be elected or appointed, as may be directed by law’ ”. (p. 50). The Court concluded that, since the Township Act provided for a definite six year term for township supervisors conditioned only that they could be removed by the quarter sessions court, the legislature had shown its intent to circumvent the provisions of Article VI, §4.
In Milford the Court further said: “. . . it may not be amiss to call attention to the fact that, under the clause last quoted [the second sentence of Article VI, §4], despite its seeming exclusiveness, the legislature would appear to have the right to regulate the ‘pleas*568ure’ of the appointing power in removing its appointees : Arthur v. Phila., 273 Pa. 419; Sailer v. Phila., 273 Pa. 424; Patton v. Phila., 273 Pa. 427” (p. 51). In Arthur the chief of the bureau of city property, appointed by the director of public works of Philadelphia was notified by the director of his dismissal for certain specified reasons: the bureau chief, denying the charges, instituted mandamus for reinstatement to his position. The lower court found only one of the reasons for dismissal supported by the evidence but dismissed the action on the ground that the bureau chief was an appointed officer within Article VI, §4, and, therefore, subject to dismissal at the pleasure of the power which appointed him. Under a statute applicable to Philadelphia, the bureau chief was within its provisions that no classified service officer “shall be removed, discharged or reduced in pay or position except for just cause which shall not be religious or political”. This Court held that the statute, insofar as it regulated the right to dismiss officers in the classified service, under Article VI, §4 was limited to such officers as do not come within the term “appointed officers” whose removal is permitted at the pleasure of the appointing power. To the same effect were Sailer and Patton.
Lastly, the Court in Milford stated: “. . . although article VI, section 4, is not limited to what are frequently termed constitutional officers, it is not applicable where the legislature, having the right to fix the length of a term of office, has made it determinable, by judicial proceedings, on other contingencies than the mere passage of time” (p. 52). Milford recites no case law in support of this proposition.
Commonwealth ex rel. v. Davis, 299 Pa. 276, 149 A. 176, involved the ousting of an elected mayor imposed as part of a judicial sentence upon his conviction for misbehavior in office and we upheld this method *569of removal as a necessary corollary to the first sentence of Article VI, §4.
In Commonwealth ex rel. v. Hiltner, 307 Pa. 343, 161 A. 323, the treasurer of the Borough of Norristown had been appointed by the town council pursuant to the town’s charter and under an act of 1831 which provided for an annual term and removal only for cause. In referring to Article VI, §4, the Court stated: “The language of this section is clear and unequivocal, and it is obvious that it is inconsistent with an existence of a right to remove from office only for cause” and held that the treasurer could be removed at the pleasure of the town council. See also: Commonwealth ex rel. v. Kelly et al., 322 Pa. 178, 185 A. 307.
In Weiss v. Ziegler et al., 327 Pa. 100, 193 A. 642, a board of school directors had appointed Weiss as superintendent of schools for a four year term under a statute which created the office, set a fixed term thereof and provided for removal only for cause. The school board removed Weiss for a cause which the lower court found unjustified. Howevei*, the lower court dismissed Weiss’ bill in equity upon the ground that under Article VI, §4, the board had the right to remove Weiss at its pleasure. This Court affirmed solely upon the ground that equity lacked jurisdiction. However, the Court stated: “The legislature may very well say that it is desirable that certain officers should be appointed but, for reasons which it deems sufficient, they should not be subjected to removal at pleasure and, if so minded, the legislature may of course provide for such officers, the Constitution containing no provision to the contrary” (p. 104). See: Commonwealth ex rel. Smillie v. McElwee et al., 327 Pa. 148, 158, 159, 193 A. 628.
In Commonwealth ex rel. Kelley v. Clark et al., 327 Pa. 181, 193 A. 634, the Court passed upon the validity of a statute and amendment thereto which purported *570to effect a change in the manner of appointment of three civil service commissioners (non-constitutional officers) in Philadelphia. In holding the statutes invalid, the Court reaffirmed (p. 188) : “That the constitutional method of removal provided in Article YI, section 4 is exclusive and prohibitory of any other mode which the legislature may deem better or more convenient . . .” but then added, citing Georges and Milford “except where the legislature in creating the office prescribes a different method . . .”. In Suermann et al. v. Hadley, 327 Pa. 190, 193 A. 645, the 'Court again reiterated that “the constitutional method of removal of appointive public officers, ... is exclusive” but did recognize the right of the legislature to remove noneonstitutional officers in three instances, (p. 200) : (1) “where the legislature in its act of creation attaches to an office a condition of tenure or of the right of removal”, citing Milford, Georges and Weiss: (2) “where the legislature sets up a new, comprehensive system of operation of one of its agencies or a department of such agency, differing materially from the system it supplants, and abolishes the offices existing under the old system”; (3) “where there is a complete abolishment of an office or a repeal of the acts by which an agency is created”.
In Commonwealth ex rel. Schofield v. Lindsay, 330 Pa. 120, 198 A. 635, we held that the city council of Pittsburgh could remove a city clerk which it had appointed at its pleasure despite the fact that, under the statute creating the office, a fixed term had been established and removal for misbehavior provided. The court stated, inter alia, “. . . Any day after the relator was appointed city clerk he could have been removed by the appointing power regardless of either phrase because the Constitution lodges the power of removal in the appointing power, and what the Constitution lodges no legislature can dislodge or diminish” (p. 122).
*571In Kraus v. Philadelphia, 337 Pa. 30, 10 A. 2d 393, Kraus liad been appointed as assessor (a non-constitutional officer) by the Board of Revision of Taxes of Philadelphia, under a statute which provided for a fixed five year term and for removal for incompetency and neglect or refusal to perform duties. Acting under a reorganization statute the board later removed him, and, in upholding this removal, we stated: “. . . The appointing bodies are there endowed with the untrammeled right to dismiss at will, without the need of specifying any reason for the action: . . .”.
In Commonwealth ex rel. Houlahen v. Flynn, 348 Pa. 101, 34 A. 2d 59, the Court upheld the right of Allegheny County Commissioners to remove at will a member of the Board of Property Assessment, Appeals and Review prior to the expiration of his statutorily fixed term. The Court said (p. 105) : “The Constitutional method of removal prescribed by Article VI, section 4, is exclusive, except where the legislature in creating the office expressly or impliedly designates a different method within the scope of Article XII, section 1”. (Emphasis supplied.) Houlahen is noteworthy in several respects: (1) relying on Milford and Weiss, Article XII, §1 is once again held to restrict the application of Article VI, §4: (2) impliedly, at least, Houlahen recognized as the sole exception to Article VI, §4, an instance where the legislature in creating the office has both fixed the term and made it determinable by judicial proceedings; (3) even though the statute provided for rotated or staggered terms the Court found therein no legislative intent to circumvent Article YI, §A In Ruch v. Wilhelm, etc., et al., 352 Pa. 586, 43 A. 2d 894, in upholding the dismissal at will of a state policeman (an employee and not a public officer) Mr. Justice (later Chief Justice) Stern, in a footnote stated : “If the members of the State Police Force were to be considered ‘officers’ within the meaning of Article *572VI, Section 4, of the Constitution, even the legislature, of course, could not restrict the power of the Commissioner to remove them at will." (Emphasis supplied.)
In Commonwealth ex rel. Reinhardt v. Randall, 356 Pa. 302, 51 A. 2d 751, Reinhardt, claiming to have been duly appointed as a member of the Philadelphia Housing Authority, instituted quo warranto proceedings to oust Randall as a member of that Authority. The statute which created the Authority provided a system of rotated or staggered terms involving initial appointments for terms of varying duration, subsequent appointments for full terms and the filling of irregular vacancies only for an unexpired term. The city controller had appointed Randall for a five year term beginning September 1944 and in June 1946 removed him without cause and appointed Reinhardt his successor. We upheld the right of the city controller to remove at pleasure and, after quoting Article VI, §4, stated: “. . . The respondent, appointed by the city controller, was an appointed officer and directly within the provision authorizing removal at the pleasure of the appointor, the city controller. When the controller removed the respondent in June, 1946, his right to the office was terminated. His removal created a vacancy in the office to which the city controller was authorized to appoint for the unexpired term. Nothing could be plainer.....” (p. 305). In Marshall Impeachment Case, 360 Pa. 304, 309, 310, 62 A. 2d 30, the court set forth certain principles defining the manner of removing public officers, whether their offices were created by the Constitution or by the legislature: (1) relying on Bowman, that a constitutional officer, whose office the legislature did not create and cannot abolish, cannot be removed in any other way than in the manner provided in the Constitution; (2) relying on Georges, “if an office has been provided for by the Constitution but a method of removal different from the constitutional *573method was in effect prior to the adoption of the Constitution, such other method may still be followed in addition to the method contained in the Constitution”; (3) relying on Yesneski, “if the office is a legislative office only and if the Legislature has not provided a different method of removal from office, the constitutional method of removal must be followed”; (4) relying on Milford and Weiss, “if an office is the creature of the Legislature, the latter can establish a method for the incumbent’s removal,” and the legislature has the right to make a term of office determinable, “ ‘by judicial proceeding, on other contingencies than the mere passage of time.’ ” See: Commonwealth ex rel. Bunch v. Beattie et al., 364 Pa. 572, 73 A. 2d 664.
In 1956, Watson v. Pennsylvania Turnpike Commission, 386 Pa. 117, 125 A. 2d 354, was decided by this Court. On May 4, 1952 Watson was appointed by the then Governor, John S. Fine, as a member of the Pennsylvania Turnpike Commission for a term expiring June 4,1961 and this appointment was duly confirmed by the Senate. On December 6, 1955 Governor Leader, acting in reliance upon the authority he believed vested in him as the appointing power under Article YI, §4, removed Watson from office. Watson then instituted an action of mandamus against the Commission. The Court stated: “The sole question involved is whether the Governor had the power under the Constitution and laws of the Commonwealth to remove from office, at his pleasure, a member of the Pennsylvania Turnpike Commission during the fixed term of office for which he was appointed and confirmed” (p. 120). We held that the Governor did not have the power, at pleasure, to remove Watson as a member of the Turnpike Commission. Relying on Boioman, Milford, Weiss and Marshall, the Court said (p. 123) : “It is therefore established in this State beyond respectable controversy that, where the legislature creates a public office, it *574may impose such terms and limitations with reference to the tenure or removal of an incumbent as it sees fit. There is nothing in the Constitution prohibiting such action while, on the other hand, Article XII, Section 1, expressly admits of it. Of course, where the legislature^ in creating a public office, imposes no terms or limitations on the duration of an incumbent’s tenure or the mode of his removal, the method of removal prescribed by Article VI, Section 4, of the Constitution applies: [citing Marshall and Beattie].” Further, “The question, then, as to whether the tenure or removal of an appointee of a legislatively created office has been so conditioned by the legislature as to exempt the incumbent from removal by the Governor, at his pleasure, under his constitutional power, is one of intent to be gleaned from the statute creating or regulating the office” (pp.'123, 124). The Court found in the statute creating the Turnpike Commission a legislative intent to condition the tenure of a member of the Commission in the statutory provision that the terms of such a member be rotated or staggered.
In Mitchell v. Chester Housing Authority, 389 Pa. 314, 132 A. 2d 873, we upheld the right of the Chester Housing Authority, the appointing power, to remove the secretary and executive director of the Housing Authority and in Buell v. Union Township School District, 395 Pa. 567, 150 A. 2d 852, we upheld the right of school directors to remove, at their pleasure, the secretary and treasurer of the board.
From a review of all our prior decisions on this subject certain conclusions are inevitable. An appointed constitutional officer (i.e., the incumbent of an office expressly named in the Constitution) is subject to removal. at the will of the appointing power in accord with the provisions of Article VI, §4, -with one exception : if, prior to the .adoption of the Constitution, there was in effect a method for the removal of such officer, *575then, such method, in addition to the constitutional method, may be pursued. An appointed non-constitutional officer (i.e., the incumbent of an office created by the legislature) is subject to removal, by reason of Article XII, §1, in the following manner: if the legislature in the act of creation of the office has not provided a method of removal different from the constitutional method, then the latter must be followed; if the legislature in the act of creation of the office has provided a method of removal, then the legislative method must prevail.
The real difficulty arises — -readily apparent from a study of our prior case law — -in determining whether in the statute creating the office the legislature did intend to provide a different method of removal and, in so determining, the wording of the statute must prevail.
Appellee’s position is that the statute which created the instant Board evidenced an implied intent on the part of the legislature to provide a different method of removal for Board members and that such intent is to be implied from that provision of the statute which provides that the Board members shall have staggered or rotated terms. Reliance is placed by appellee on Watson, supra, which held that such legislative intent might be implied from a statutory provision for staggered or rotated terms.
The statute which created this Board is silent as to any method of removal of Board members and a legislative intent that Board members were to be subject to removal by a method, other than by Article VI, §4, must arise, if at all, by implication rather than by expression, of such intent. The statute which created the Turnpike Commission, considered in Watson, and the statute which created this Board are virtually identical in that both provide for staggered or rotated terms and make no specific provision for removal. Un*576less Watson be reconsidered, then its ruling will control the determination of the present issue.
Several reasons, reluctantly, compel me to disagree with Watson. In the first place, Houlahen, supra, and Randall, supra, dealt with statutes, creating legislative offices, which contained provisions for rotated or staggered terms; from such statutory provisions — virtually identical with the statutes in Watson and in the instant case — no legislative intent as to the manner of removal was gleaned in Houlahen and Randall. Houlahen and Randall cannot coexist with Watson. In the second place, if a staggered or rotated term provision is indicative of a legislative purpose to condition the terms or tenure of appointees to a legislative office, then certainly a statutory provision fixing a definite term for such appointees or a provision permitting the removal of such appointees for cause reflects such legislative aim with greater strength and force. However, our prior case law had rejected the implication of any such legislative purpose in both instances: Houseman, supra, Lane, supra, Likeley, supra, Madden, supra, Hiltner, supra, Clark, supra, Lindsay, supra, Kraus, supra, Houlahen, supra, and Randall, supra, permitted the removal of nonconstitutional officers whose terms of office were definitely fixed by legislative enactment; Hoyt, supra, Arthur, supra, Hiltner, supra, Lindsay, supra, Kraus, supra, and Beattie, supra, permitted the summary removal of legislative officers even though the statutes creating such offices provided for removal for cause.
Our prior case law reveals a strong judicial reluctance, in the absence of a clear and unequivocally expressed legislative intent, to deprive the appointing power of a legislative officer of the right to remove from such office at will. This judicial reluctance is fully justified. Inherent in the clear and plain language of Article VI, §4, is the intendment that gener*577ally all appointed officers, constitutional or non-constitutional, be removable at the will of tlie appointing power and that such method of removal is conducive to more responsible and more efficient government. Responsibility for the actions or omissions to act on the part of subordinate government officials in this manner can be more readily fixed on the appointing power. In this connection, the language of our Court in Lindsay, supra, is appropriate (p. 123) : “Article VI, section 4 of the Constitution is an expression of a governmental principle which is supported both by reason and authority. It is a tenet of good government that except in those cases where the public welfare requires that an official charged with important governmental functions should be protected against interference on the part of the executive and in those cases where special classes of public servants, such as policemen and firemen, are placed under civil service protection, the power of removal is correlative with the power of appointment. The liability to summary removal attaches with manifest appropriateness to those subordinates who occupy close confidential relations with their superiors in the public service”.
Watson, supra, expressed the apprehension that, if the right of the Governor to summarily remove a Turnpike Commissioner were recognized, he might remove all the Commissioners at one time and thus hamper the work of this important governmental body. From such apprehension it does not follow that the legislature, by the provision for staggered or rotated terms, intended that the Governor could not at any time remove any Commissioner. The legislature could have provided a method of removal if it intended to thwart any such occurrence as apprehended in Watson. The failure of the legislature to provide for any different method of removal of the Commissioners is eloquently indicative of the legislative purpose that such removal could be *578accomplished within the aegis of Article VI, §4, particularly in view of the presumption that the legislature acted with knowledge of the law on the subject at the time the statute was passed.
In Honlahen, supra, even though the statute contained a provision for staggered or rotated terms, the late Mr. Justice Stearne, speaking for this Court, said (p. 104) : “The terms of the members of the board are not made determinable, by judicial proceedings, on other contingencies than the mere passage of time. The legislature did not stipulate that a special procedure of removal from office was to be followed. We are therefore unable to hold that [Houlahen] is an exception to the operation of the general rule enunciated in Article VI. Nor are we able to read into the appointing statute any implication that the legislature intended to forbid dismissal without cause. The words of the statute are direct and unambiguous. The letter of it is not to be disregarded, therefore, under a pretext of pursuing its spirit.”
My reconsideration of Watson indicates that it should not be followed.9 No implication of a legislative purpose to deprive the appointing power of -the right to summarily remove a member of this Board arises from the statute which created this Board. Absent any indication of such legislative purpose in the statute, the power was in the Governor to remove, at his pleasure, Bowers as a member of this Board.
I would reverse the judgment entered in the court below.

 Approximately thirty statutory boards and commissions — • such as trustees of State Hospitals, trustees of State Teachers’ Colleges, Civil Service Commission, Fair Employment Practice Commission, Housing Authorities, Labor Relations Board, Liquor Control Board, Milk Control Commissions, ote. — appointed by the Governor for staggered terms will be directly affected by this decision. Approximately fifty statutory boards and commissions — • such as, Athletic Commission, Delaware River Port Authority, State Council of Education, Flood Control Commission, Sanitary Water Board, Securities Commission, Water and Power Resources Board, Workmens’ Compensation Board, etc. — appointed by ihe Governor for fixed terms may be affected by this decision.


 This appointment was made in accordance with the provisions of §4(a) of the Pennsylvania Labor Relations Act of June 1, 1937, P. L. 1168, as amended, 43 PS §211.4, a statute which further provides: “One of the original members shaU be appointed for a term of two years, one for a term of four years, and one for a term of six years, but their successors shall be appointed for .terms of six years each ....”'


 Employees, as distinguished from public officers, are not within this constitutional provision. Employees, such as teachers, firemen, policemen, etc., mmj, by legislative action, be subject to removal only after a prescribed method of procedure such as notice of charges, hearing, etc. See: Teachers’ Tenure Act Cases, 329 Pa. 213, 230, 231, 197 A. 344.


 Although as a general rule, legislative debates cannot be judicially employed to resolve doubt or ambiguity in the language of a constitution or statute (Tarlo’s Estate, 315 Pa. 321, 324, 325, 172 A. 139; Commonwealth ex rel. Margiotti v. Lawrence et al., 326 Pa. 526, 532, 193 A. 46; Busser v. Snyder, 282 Pa. 440, 450, 451, 128 A. 80; Duplex Printing Press Co. v. Deering, 254 U. S. 443, 41 S. Ct. 172), yet, when the meaning of the constitutional or statutory language is clear and unambiguous, legislative debates may be *562utilized for the ¡purpose of confirmation of the meaning of the constitutional or statutory language. No reason in law or in logic appears why such debates should not be so utilized. In U. S. et al. v. Missouri Pacific Railroad Co., 278 U. S. 269, 49 S. Ct. 133, 136, the Court states: “But the reasons for and the significant circumstances leading up to the enactment may be noticed in confirmation of the meaning conveyed by the words used, [citing cases].”


 Charles R. Buckalew, one-time U. S. Senator from Pennsylvania, was not only a most distinguished and influential Convention delegate, but he led, unsuccessfully, the fight against the inclusion in the Constitution of this power of removal of appointed public officers.


 The phrase “appointing power” has been before our Court for interpretation. In Lane v. Commonwealth, etc., 103 Pa. 481, in considering the right of a Governor to remove a public officer pursuant to a statute which provided for appointment by the Governor “with the advice and consent of the Senate, we held that it was the Governor, not the Senate,” which was the “appointing power”. In Commonwealth ex rel. Attorney General v. Benn, 284 Pa. 421, 131 A. 253, we held that the statute which created the Public Service Commission had placed the “appointing power” in the Legislature and not in the Governor and that the Governor had no right to remove at his pleasure a member of that Commission.


 Weir properly held that an office created by tbe legislature could be abolished by tbe legislature.


 Under this provision, the legislature may create new offices (Northumberland County v. Zimmerman, 75 Pa. 26), or when creating an office, fix the qualifications of those to be appointed (In re Registration of Campbell, 197 Pa. 581, 47 A. 860).


 If Watson be followed, query: In what manner can a member of this Board be removed? If only for cause — which the statute does not provide — who or what tribunal is to determine whether the cause is justified?